J-S42009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    VICTOR BRIDESON                            :
                                               :
                       Appellant               :   No. 1207 EDA 2020

       Appeal from the Judgment of Sentence Entered January 17, 2020
                In the Court of Common Pleas of Carbon County
            Criminal Division at No(s): CP-13-CR-0000017-2019


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                          FILED OCTOBER 09, 2020

       Appellant, Victor Brideson, appeals from the judgment of sentence

entered in the Carbon County Court of Common Pleas on January 17, 2020,

sentencing him to an aggregate of six months to five years’ imprisonment for

convictions of driving under the influence (“DUI”) of a controlled substance

and three summary offenses1. Brideson challenges the weight of the evidence

supporting his DUI conviction. We affirm.

       The trial court thoroughly set forth the factual and procedural

background of this matter as follows:

       On the night of August 16, 2018, [Brideson] was stopped in the
       parking lot of Ametek, Inc. ("Ametek") by Officer Richard Neikham
____________________________________________


1Careless Driving, 75 Pa.C.S.A. § 3714(a); Driving on Right Side of Roadway,
75 Pa.C.S.A. § 3301(a); and Driving on Roadways Laned for Traffic, 75
Pa.C.S.A. § 3309(1).
J-S42009-20


     ("Neikam") of the Nesquehoning Police Department for erratic
     driving. Neikam was first alerted to [Brideson]’s erratic driving
     through a dispatch from the Carbon County Communications
     Center. Jennifer Dempsey ("Dempsey"), an off-duty officer with
     the Mahanoy City Police Department, earlier witnessed [Brideson]
     driving erratically and reported his vehicle registration and make
     and model of the vehicle in question to the "Comm. Center.”
     Dempsey then continued to follow [Brideson]’s vehicle until
     Neikam's arrival, at which point Dempsey followed both
     [Brideson]’s vehicle and Neikam into the Ametek parking lot.

     Dempsey had followed behind [Brideson] from the Dunkin Donuts
     in Lehighton, through Jim Thorpe, and to Ametek in
     Nesquehoning, a distance of approximately 7.5 miles. At trial,
     Dempsey described what she observed as she was driving behind
     [Brideson]. She described how [Brideson] drove at widely varying
     speeds - stretches of very slow speeds and then stretches of very
     high speeds, multiple incidences of [Brideson]’s vehicle crossing
     both the fog line and double yellow line, as well as a number of
     near accidents caused by [Brideson]’s erratic driving. Dempsey
     testified that she observed at least three incidences where
     [Brideson]’s vehicle nearly collided with vehicles in the opposite
     lane, causing those vehicles to cross over the fog lines in their
     lane of traffic to avoid hitting [Brideson]. After responding to the
     dispatch, Neikam followed [Brideson] for approximately two-
     tenths of a mile, during which time he also observed erratic driving
     of the same type described by Dempsey, causing him to stop
     [Brideson] after [Brideson] turned into the Ametek parking lot.

     After activating his overhead lights, Neikham approached
     [Brideson]’s vehicle and spoke with [Brideson]. Neikham reported
     that [Brideson] appeared disheveled, had constricted pupils, and
     described     [Brideson]’s   behavior   as    being    upset   and
     argumentative. The appearance of [Brideson], his behavior, and
     his constricted pupils led Neikham to believe that [Brideson] may
     have been under the influence of an illegal substance. Neikham
     then had [Brideson] perform two separate field sobriety tests, the
     walk-and-turn and one-legged stand tests. During the walk-and-
     turn test, [Brideson] took the wrong number of steps, missed heel
     to toe placement on several occasions, and did not count out his
     steps aloud as instructed. [Brideson] also failed to keep his arms
     lowered at his side during this test, indicating a loss of balance.
     During the one-legged stand test, [Brideson] again failed to keep
     his arms at his side as instructed, swayed and hopped around,

                                    -2-
J-S42009-20


     and could not keep his foot off the ground. Following [Brideson]’s
     performance of these tests, Neikham placed [Brideson] under
     arrest for suspicion of driving under the influence of a controlled
     substance and other charges, and transported him to the police
     station. At the police station, [Brideson] agreed to a portable
     breath test (PBT), which indicated the absence of alcohol.
     Neikham requested a Drug Recognition Expert (DRE) to assess
     whether [Brideson] was under the influence of a controlled
     substance. Pennsylvania State Trooper Michael Sofranko
     ("Sofranko") was the DRE who responded to conduct this
     evaluation. After meeting with [Brideson] and explaining that the
     evaluation was voluntary, [Brideson] refused to consent to the
     examination. [Brideson] also refused to consent to a blood draw.
     Sofranko testified that, even though his interaction with
     [Brideson] was brief, he did witness that [Brideson]’s eyes were
     bloodshot and glassy, and his pupils constricted. Additionally,
     Sofranko testified to his qualifications, and the Court recognized
     him as a drug recognition expert. As an expert witness, Sofranko
     testified that constriction of the pupils is indicative of controlled
     substance use.

     A jury trial was held on June 4, 2019, wherein the Commonwealth
     established the previously laid-out facts. [Brideson] testified in his
     defense that his impairment on the night in question was the
     result of personal difficulties he was having at the time and not
     due to a controlled substance. [Brideson] testified that a few days
     before the incident he was evicted from his apartment and had
     become homeless. Additionally, he was working as a temporary
     employee at Ametek, Inc. and was trying to turn that employment
     into a permanent position.[] At the time, [Brideson] was living in
     his van, and his girlfriend, Terry Stettler ("Stettler"), who had
     previously resided with him prior to being evicted, had been living
     with a friend. [Brideson] testified that because of his
     homelessness, his concern for Stettler, and his need to turn his
     temporary employment into permanent employment, he had not
     slept for three days prior to the incident. Furthermore, [Brideson]
     testified to a problem with his eyes. He explained that he was born
     cross-eyed, and that as a child he was hit by a car, causing
     damage to his eye. [Brideson] described this damage as
     amounting to a "lazy eye, moving back and forth."

     [Brideson] further testified that his crossing the center line while
     driving and nearly striking several vehicles was done intentionally
     to alert the vehicle behind him (i.e., Dempsey) that she was

                                     -3-
J-S42009-20


      driving too close. He claimed that he was trying to "move the
      vehicle so that the lights would hit my mirror and would reflect
      back on the vehicle behind me letting them know to back off;
      you're too close.” [Brideson] claimed to have learned this strategy
      from his high school driving instructor. Moreover, [Brideson]
      testified that his bouts of slow driving were due to cautious
      observation for construction zones and fear of deer and other
      wildlife crossing the road.

      [Brideson] claimed his impairment on the night of the incident was
      due to his stress and lack of sleep, as well as being cross-eyed,
      and not due to a controlled substance. In addition, Stettler
      testified that she had spent the day of the incident with [Brideson]
      and had not seen [Brideson] take any drug or controlled
      substance, but did notice that [Brideson] was stressed and tired,
      and even suggested that [Brideson] not go into work that night.

Trial Court Opinion, 6/2/2020, at 1-5 (citations to the record omitted).

      On June 4, 2019, the jury convicted Brideson of all charges filed against

him. On January 17, 2020, he was sentenced to six months to five years’

imprisonment. Brideson filed a timely post-sentence motion in which he

argued the verdict was against the weight of the evidence. The trial court

denied the motion. This timely appeal followed.

      On appeal, Brideson again argues the jury’s verdict was against the

weight of the evidence. A challenge to the weight of the evidence “concedes

that the evidence is sufficient to sustain the verdict, but seeks a new trial on

the ground that the evidence was so one-sided or so weighted in favor of

acquittal that a guilty verdict shocks one’s sense of justice.” Commonwealth

v. Orie, 88 A.3d 983, 1015 (Pa. Super. 2014) (citation omitted). A verdict is

said to be contrary to the evidence such that it shocks one’s sense of justice

when “the figure of Justice totters on her pedestal,” or when “the jury’s

                                     -4-
J-S42009-20


verdict, at the time of its rendition, causes the trial judge to lose his breath,

temporarily, and causes him to almost fall from the bench, then it is truly

shocking to the judicial conscience.” Commonwealth v. Davidson, 860 A.2d

575, 581 (Pa. Super. 2004) (citations omitted).

      When the challenge to the weight of the evidence is predicated on
      the credibility of trial testimony, our review of the trial court's
      decision is extremely limited. Generally, unless the evidence is so
      unreliable and/or contradictory as to make any verdict based
      thereon pure conjecture, these types of claims are not cognizable
      on appellate review. Moreover, where the trial court has ruled on
      the weight claim below, an appellate court's role is not to consider
      the underlying question of whether the verdict is against the
      weight of the evidence. Rather, appellate review is limited to
      whether the trial court palpably abused its discretion in ruling on
      the weight claim.

Commonwealth v. Gibbs, 981 A.2d 274, 282 (Pa. Super. 2009) (internal

quotes and citations omitted).

      Brideson challenges the weight of the evidence supporting his conviction

under 75 Pa.C.S.A. § 3802(d)(2). Pursuant to that statute:

      (d) Controlled substances—An individual may not drive, operate
      or be in actual physical control of the movement of a vehicle under
      any of the following circumstances:

      ***

         (2) The individual is under the influence of a drug or
         combination of drugs to a degree which impairs the individual's
         ability to safely drive, operate or be in actual physical control
         of the movement of the vehicle.

75 Pa.C.S.A. § 3802(d)(2). We have emphasized that “Section 3802(d)(2)

does not require that any amount or specific quantity of the drug be proven

in order to successfully prosecute under that section.” Commonwealth v.

                                      -5-
J-S42009-20


Williamson, 962 A.2d 1200, 1204 (Pa. Super. 2008) (emphasis in original).

Rather, the Commonwealth must simply prove that, while driving or operating

a vehicle, the accused was under the influence of a drug to a degree that

impaired his or her ability to safely drive that vehicle. See id.

      We conclude that there is no merit to Brideson’s sole issue on appeal.

Brideson argues that the Commonwealth did not present any evidence capable

of identifying a controlled substance Brideson was impaired by. Further, he

claims that his own testimony and that of his girlfriend adequately explained

his erratic driving and other visible symptoms of impairment.

      While the evidence presented at trial certainly was missing any

identification of a controlled substance in Brideson’s blood, it is also true that

Brideson refused to submit to an examination by the DRE. Further, while the

jury could have credited Brideson’s evidence explaining his apparent

impairment, it clearly did not do so. The trial court reviewed this testimony

and concluded that it was “not so overwhelmingly supportive of [Brideson’s]

innocence as to cast doubt on whether justice was served.” Trial Court

Opinion, 6/2/2020, at 8.

      After reviewing the transcript, we cannot conclude the court’s reasoning

was an abuse of its discretion. As such, Brideson’s sole claim on appeal merits

no relief.

      Judgment of sentence affirmed.




                                      -6-
J-S42009-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/9/20




                          -7-